Citation Nr: 0710619	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  95-01 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis with limitation of motion of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis with limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	William Michael White, 
Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
February 1974.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision, in which 
the RO, inter alia, denied the veteran a rating in excess of 
10 percent for his service-connected bilateral knee 
disabilities.  The veteran filed a notice of disagreement 
(NOD) in April 1994, and the RO issued a statement of the 
case (SOC) in November 1994.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 1994.

In May 1998, the Board issued a decision granting separate 10 
percent ratings for each of the veteran's service-connected 
knee disabilities, but denying, as not well grounded, the 
claim for service connection for the veteran's bilateral 
medial meniscus injuries.  The veteran appealed these 
determinations to what was formerly the United States Court 
of Veterans Appeals (now, the United States Court of Appeals 
for Veterans Claims as of March 1, 1999) (Court).

In November 1999, the Court issued a Memorandum Decision 
affirming the Board's denial of service connection for 
bilateral medial meniscus injuries; vacating that portion of 
the Board's decision that denied a rating in excess of 10 
percent each for the veteran's right and left knee 
disabilities; and remanding the matters to the Board for 
further appellate consideration.

In August 2000, the Board remanded the claims on appeal to 
the RO.  In March 2001, the RO increased the disability 
rating assigned for each knee to 20 percent.  

In September 2001, the Board again remanded the claims on 
appeal to the RO to ensure full compliance with its prior 
remand.

In December 2002, the veteran requested a hearing before a 
member of the Board (Veterans Law Judge) either locally 
(travel board hearing) or via a video conference; this 
request was subsequently withdrawn in January 2003.

In April 2003, the Board determined that additional 
evidentiary development was still warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, a few months later, in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
invalidated the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO.  Hence, in November 2003, the Board 
remanded these matters to the RO for consideration of the 
claims in light of the additional evidence received.  After 
consideration of the newly received evidence, in February 
2005, the RO awarded separate ratings for varus deformity (20 
percent for each knee) and arthritis (10 percent for each 
knee) of each knee, effective October 1, 1993 (the date of 
the veteran's claims for increased ratings) and certified all 
matters to the Board.

In November 2005, the Board issued a decision denying the 
veteran ratings in excess of 10 percent each for arthritis of 
the right and left knees, and denying the veteran ratings in 
excess of 20 percent each for varus deformity of each knee.  
The veteran appealed the determinations pertaining to ratings 
in excess of 10 percent each for arthritis of the right and 
left knees to the Court.  

In October 2006, the Court granted the parties' joint motion 
to partially vacate and remand, partially vacating the 
Board's decision that denied the veteran a rating in excess 
of 10 percent for arthritis of each knee, and remanding these 
matters to the Board for further proceedings consistent with 
the joint motion.  

In February 2007, the Board received from the veteran's 
attorney additional evidence, along with a waiver of initial 
RO consideration of the evidence.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.



REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claims.

In this regard, the Board notes that in an April 2002 VA 
examination report, it was noted that the veteran's overall 
condition, including his knees, obesity, and shortness of 
breath, left him unable to work.  The examiner opined that 
the veteran was totally and permanently disabled and that to 
some extent this came from his knees, and to greater extent, 
the disability came from massive obesity and shortness of 
breath. 

Further, a December 2002 report from  J.W., M.D., indicates 
that the private physician recommended that the veteran be 
totally and permanently disabled based on his knee pain, 
osteoarthritis, as well as his morbid obesity.  A January 
2003 report from M.B., M.D. reflects an opinion from this 
private physician that the veteran was fully disabled from 
any type of meaningful work activity.  During a January 2007 
deposition, the private physician, J.W., M.D., testified that 
if the veteran were to have only the service-connected 
bilateral knee osteoarthritis, in his opinion, the veteran 
would still be disabled.  

The Board construes this evidence-particularly, the private 
medical reports and deposition-as raising an informal claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
See 38 C.F.R. § 3.157 (2006).

Given this, and the fact that the evidence pertaining to the 
veteran's unemployability concerns his service-connected 
arthritis of the right and left knees, the Board finds that 
the claim for a TDIU is inextricably intertwined with the 
claims for increased ratings for right and left knee 
arthritis with limitation of motion that are on appeal, and 
that the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  Because 
the RO has not adjudicated the claim for a TDIU, appellate 
consideration of the intertwined claims for increased ratings 
for right and left knee arthritis with limitation of motion, 
at this juncture, would be premature.

If the claim for a TDIU is denied, the RO should provide 
separate notice of the denial, and afford the veteran the 
opportunity to perfect an appeal as to that issue.  The Board 
further points out to the veteran that, if he wishes to 
pursue an appeal of any issue not currently in appellate 
status-specifically, the claim for a TDIU-a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202. 

On remand, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and evidence pertinent to the question of 
the severity of the  right and left knee arthritis with 
limitation of motion, to include the impact on his 
unemployability.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period). 
 The RO's letter should also invite the veteran to submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards notice relating 
to disability ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and notification action deemed warranted by 
the VCAA prior to adjudicating the claims for increased 
ratings for right and left knee arthritis with limitation of 
motion (along with the inextricably intertwined claim for a 
TDIU).  For the sake of efficiency, the RO's adjudication of 
the claim should include consideration of the additional 
evidence received by the Board in February 2007, 
notwithstanding the waiver of initial RO consideration of the 
evidence.

Accordingly, the matters on appeal are hereby REMANDED to the 
RO, via the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the appellant meets the notice 
requirements of Dingess/Hartman (cited to 
above), as regards disability ratings and 
effective dates, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim on appeal within the one-year 
period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.	After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO 
should adjudicate the claims for a rating 
in excess of 10 percent each for right and 
left knee arthritis with limitation of 
motion, as well as the matter of the 
veteran's entitlement to a TDIU, in light 
of all pertinent evidence (to include that 
received by the Board in February 2007) 
and legal authority.  In adjudicating the 
claims for increased ratings, the RO 
should specifically address whether the 
criteria for invoking the procedures for 
referral of the claims, pursuant to 
38 C.F.R. § 3.321(b)(1), are met.

4.	If the claim for a TDIU is denied, the 
veteran and his representative must be 
separately notified of the denial and 
advised of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that to 
obtain appellate jurisdiction of an issue 
not currently in appellate status, a 
timely appeal (an NOD, and, after issuance 
of an SOC, a substantive appeal) must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to do so, the veteran should perfect 
an appeal of the claim for entitlement to 
a TDIU, if desired, as soon as possible to 
avoid unnecessary delay in the 
consideration of the appeal.  

5.	If the claims for increased ratings for 
right and left knee arthritis with 
limitation of motion are denied, the RO 
should furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU, or the 
time period for doing so has expired, 
whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006)


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

